                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:16-cv-00174-MR
                (CRIMINAL CASE NO. 1:06-cr-00252-MR-1)


CHRISTOPHER JONELL TYLER,        )
                                 )
              Petitioner,        )
                                 )
vs.                              )                   ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

     THIS MATTER is before the Court Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1].

     IT IS, THEREFORE, ORDERED:

     (1)     The United States Marshal shall have Petitioner present in

     Asheville, North Carolina, for the November 2019 sentencing term;

     (2)     The Clerk of Court shall calendar this matter for resentencing

     during the first sentencing term on or after November 26, 2019; and

     (3)     The United States Probation Office shall provide a supplemental

     presentence report.

     (4)     The Court hereby authorizes the appointment of counsel

     pursuant to the Criminal Justice Act.
      The Clerk is directed to provide notification and/or copies of this Order

to counsel for the Government, counsel for the Petitioner, the United States

Marshals Service, the Bureau of Prisons, and the United States Probation

Office.
                                  Signed: September 10, 2019




                                        2
